      Case 1:18-cv-00555-BLW Document 113 Filed 12/31/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF IDAHO


 PLANNED PARENTHOOD OF THE
 GREAT NORTHWEST AND THE                 Case No. 1:18-cv-00555-BLW
 HAWAIIAN ISLANDS, a
 Washington corporation; MARY            MEMORANDUM DECISION
 STARK, on behalf of herself and her     AND ORDER
 patients,

       Plaintiffs,

        v.

 LAWRENCE G. WASDEN, in his
 official capacity as Attorney General
 of Idaho; JAN M. BENNETTS, in her
 official capacity as Ada County
 Prosecuting Attorney; GRANT P.
 LOEBS, in his official capacity as
 Twin Falls County Prosecuting
 Attorney; THE INDIVIDUAL
 MEMBERS OF THE STATE
 BOARD OF MEDICINE, in their
 official capacity; THE INDIVIDUAL
 MEMBERS OF THE STATE
 BOARD OF NURSING, in their
 official capacity,

       Defendants.




MEMORANDUM DECISION AND ORDER - 1
           Case 1:18-cv-00555-BLW Document 113 Filed 12/31/20 Page 2 of 9




                                     INTRODUCTION

       Before the Court is Plaintiffs’ Motion to Compel Production of Written

Expert Communications and Notes of Oral Communications between Defendants’

Expert Dr. Stevens and His Consultant, Dr. J. (Dkt. 105). Defendants have filed a

Motion to Quash the subpoena directed to Dr. Stevens by Plaintiffs. (Dkt. 108).

The Court ordered Defendants to provide the disputed written communications and

notes to the Court for in camera review. For the reasons stated below, the Court

will grant in part and deny in part Plaintiffs’ motion to compel and deny

Defendants’ motion to quash the subpoena.

                                      BACKGROUND

       Plaintiffs moved to compel the production of written communications and

notes of the oral conversations between two of Defendants’ experts—Dr. John R.

Stevens, an expert retained to testify, and Dr. J1, a consulting expert. In preparation

for his deposition, Plaintiffs served a subpoena duces tecum on Dr. Stevens

requesting production of his documents. During his deposition, Dr. Stevens

testified that he communicated with Dr. J about providing expert testimony and

drafting his expert report in this case. Dr. J also provided materials and other




       1
         Due to privacy concerns, Dr. J’s identity is protected from public disclosure by a
Protective Order in this case.


MEMORANDUM DECISION AND ORDER - 2
           Case 1:18-cv-00555-BLW Document 113 Filed 12/31/20 Page 3 of 9




information Dr. Stevens considered when drafting his expert report in this case.

Plaintiffs requested production of the written communications Dr. Stevens

exchanged with Dr. J and Dr. Stevens’ notes of other oral conversations.

Defendants assert that “all responsive documents, not subject to the protections of

Rule 26 and that are otherwise relevant have been produced.” (Decl. Vanessa

Powers, Dkt. 105-1, ¶ 5). After a discovery mediation conference, the parties filed

briefing and the Court ordered an in camera review of the documents.2

                                         ANALYSIS

1.     Rule 26(a)(2)(B)

       Since Dr. Stevens is a testifying expert, analysis of this dispute begins with

Federal Rule of Procedure 26(a)(2)(B), which requires the disclosure of any facts

or data ‘considered’ by the expert in forming the opinions to be expressed, not only

those relied upon by the expert. Fed. R. Civ. P. 26(a)(2)(B) advisory committee’s

notes (2010 amendments). This rule should “be interpreted broadly” to include

“any material considered by the expert, from whatever source, that contains factual

ingredients” and only exclude “theories or mental impressions of counsel.” Id.

Materials considered include “anything received, reviewed, read, or authored by



       2
         The documents provided to the Court have been saved to a disc that will be filed under
seal with the Clerk of the Court as part of the record in this case.



MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cv-00555-BLW Document 113 Filed 12/31/20 Page 4 of 9




the expert” in connection with forming his opinion if the subject matter relates to

the facts or opinions expressed. See United States v. Dish Network, L.L.C., 297

F.R.D. 589, 595 (C.D. Ill. 2013) (quoting Euclid Chemical Co. v. Vector Corrosion

Technologies, Inc., 2007 WL 1560277, at *4 (N.D. Ohio May 29, 2007) (collecting

cases)).

      Here, the Court finds that because all of the disputed documents were

received by Dr. Stevens, they are within the scope of Rule 26(a)(2)(B) and are

subject to disclosure unless they are protected under one of the provisions of Rule

26 discussed below.

2.    Drafts of a Testifying Expert

      Defendants assert that many of the documents are protected from disclosure

as draft reports of a testifying expert witness under Rule 26(b)(4)(B). However,

this protection does not extend to the expert’s development of his or her opinions

that occurs outside of draft reports. See Fed. R. Civ. P. 26(b) advisory committee’s

notes (2010 amendment). Notes, memoranda, and review of reports—by both the

testifying expert and any non-attorneys—also fall outside the protection of the

work product doctrine. See In re Application of Republic of Ecuador, 280 F.R.D.

506, 513–514 (N.D. Cal. 2012).

      Here, draft reports created by Dr. Stevens are protected; however, his notes,




MEMORANDUM DECISION AND ORDER - 4
        Case 1:18-cv-00555-BLW Document 113 Filed 12/31/20 Page 5 of 9




outlines, memoranda, and emails discussing the reports with Dr. J are not protected

and must be disclosed. Any notes, edits and comments by Dr. J, and any graphs,

tables, code, spreadsheets, or reports he authored are not protected under this rule.

The challenge posed here is that a number of the documents appear to be draft

reports which include handwritten notes or highlighting by Dr. J. Those notes and

highlighting fall outside the protection of the work product doctrine, while the

reports themselves, standing alone, would not be subject to disclosure. The

problem is that the handwritten notes and highlighting are only understandable if

considered in the context of the draft report itself. To resolve this conundrum, the

Court will require that any paragraph of a draft report which contains Dr. J’s

handwritten notations or highlighting must be produced for review by Plaintiffs,

but the balance of the draft reports will not be produced.

       The Court has determined the following documents are draft reports with

handwritten notes from Dr. J that must be produced as explained above: 7988,

8017, 8033, 8034, 8035, 8087, 8209, 8210. The following documents are protected

from disclosure as draft reports: 7923, 7925, 7927, 7929, 7930, 7938, 7942, 7944,

7947, 7949, 8064, 8079, 8097, 8117, 8138, 8148. It is not clear from the

documents provided who authored document 7922. If Dr. Stevens is the author,

then this constitutes a draft of the expert report that is protected. If Dr. J is the




MEMORANDUM DECISION AND ORDER - 5
       Case 1:18-cv-00555-BLW Document 113 Filed 12/31/20 Page 6 of 9




author, then it is not protected as a draft and must be disclosed. All other

documents identified as drafts in the Defendant’s privilege log must be disclosed to

Plaintiffs unless the Court has indicated the document is otherwise protected.

3.    Work Product, Facts, and Opinions Held by a Consulting Expert

      a.     Rule 26(b)(3)

      Defendants argue that some of the disputed documents contain Dr. J’s work

product that is protected from discovery under Rule 26(b)(3). However, the Ninth

Circuit has held that work product protection for trial preparation materials

prepared by a non-attorney is waived where the materials are disclosed to a

testifying expert. Republic of Ecuador v. Mackay, 742 F.3d 860, 870 n.4 (9th Cir.

2014). Thus, any work product created by, opinions held by, and facts known to

Dr. J that were provided to Dr. Stevens are not protected under Rule 23(b)(3).

      b.     Rule 26(b)(4)(D)

      Defendants also argue that the protection for facts known to or opinions held

by a consulting expert under Rule 26(b)(4)(D) should be extended to include

document subpoenas. However, this rule expressly states that the opinions held by,

or facts known to, an expert retained “in anticipation of litigation or to prepare for

trial and who is not expected” to testify at trial may not be discovered by

interrogatories or depositions. Fed. R. Civ. P. 26(b)(4)(D) (emphasis added). If the




MEMORANDUM DECISION AND ORDER - 6
        Case 1:18-cv-00555-BLW Document 113 Filed 12/31/20 Page 7 of 9




Advisory Committee had intended to expand the protection of Rule 26(b)(4)(D) to

include document subpoenas, it would have included this method of discovery in

the rule. Moreover, although suggesting during the hearing on this issue that she

had such authority—and would provide it to the Court following the hearing—

defense counsel has not provided any persuasive case law supporting an expansive

view of the rule. Therefore, Rule 26(b)(4)(D) will not protect any work product

created by, opinions held by, or facts known to Dr. J that were provided to Dr.

Stevens.

5.    Protected Communications – Rule 26(b)(4)(C)

      Rule 26(b)(4)(C) protects “communications between the party’s attorney and

any [expert] required to provide a report . . . except to the extent that the

communications”: (1) related to the expert’s compensation; (2) identify “facts or

data” provided by the attorney that the expert considered; or (3)”identify

assumptions that the party’s attorney provided and that the expert relied on in

forming the opinions to be expressed.” Fed. R. Civ. P. 26(b)(4)(C). However,

discovery of “communications the expert had with anyone other than the party’s

counsel about the opinions expressed” is permitted. Fed. R. Civ. P. 26(b)(4)

advisory committee’s notes (2010 amendments).




MEMORANDUM DECISION AND ORDER - 7
       Case 1:18-cv-00555-BLW Document 113 Filed 12/31/20 Page 8 of 9




      Here, conversations between Dr. Stevens and defense attorneys are

protected—except as the rule provides—but when Dr. J participates in these

conversations, they are no longer communications between a testifying expert and

counsel, and therefore are not protected communications. The attorneys’ mental

impressions, conclusions, opinions or legal theories expressed within the emails

are attorney work-product and, as such, may be redacted.

      The Court has identified the following documents that contain attorney

comments and work product that may be redacted before the documents are

disclosed to Plaintiffs: 7915, 7932, 7933, 7934, 7935, 7937, 7939, 7940, 7941,

7943, 7945, 7946, 7948, 7950, 7951. The following documents are protected from

disclosure entirely as communications between an expert and counsel: 7881, 7882,

7883, 7890, 7898, 7899, 7906, 7907, 7908, 7909, 7913, 7914, 7917, 7919, 7920,

7928. All other documents identified as protected communications under Rule

26(b)(4)(C) in the Defendant’s privilege log must be disclosed to Plaintiffs unless

the Court has indicated the document is protected under a different rule.

                                     ORDER

      IT IS ORDERED that:

      1.     Plaintiff’s Motion to Compel Production of Written Expert

             Communications and Notes of Oral Communications between




MEMORANDUM DECISION AND ORDER - 8
     Case 1:18-cv-00555-BLW Document 113 Filed 12/31/20 Page 9 of 9




         Defendants’ Expert Dr. Stevens and His Consultant, Dr. J. (Dkt. 105)

         is GRANTED in part and DENIED in part.

    2.   Defendant’s Motion to Quash (Dkt. 108) is DENIED.

    3.   Defendants must disclose to Plaintiffs all documents, or portions of

         documents, that the Court has not identified above as protected from

         discovery as soon as possible.

    3.   The Clerk of the Court is directed to maintain the disc of the exhibits

         reviewed by the Court under seal.

                                          DATED: December 31, 2020


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
